Title: X. Jacob Isaacks to the Secretary of State, 1 November 1791
From: Isaacks, Jacob
To: Jefferson, Thomas



Hond Sir
NewPort Novem. 1: 1791

I take the liberty to address You on the subject of taking the fresh water from the Sea Water, notwithstanding I met not with the encouragement by Some that attended at the time I made the tryall before you, tho’ they were pleased to tell me that my method was not New, still it was their Oppinion that I was entitled to have some gratuity allowed me even for renewing the same, but I can say with truth, that I never read any book on the subject untill I had tried many experiments to bring it to pass. In many of them I fail’d, but have now to inform You that I can take off by calculation in 12 hours, with half the fire I did it at Philadelphia, and much less trouble, 60 Gallons of pure good fresh Water free from any Salt whatsever and on tryall will not be Milky or terbulent as Doct: Jeven was, as is said in the Book, that his best distill’d water on tryall proved to be Milky and terbulent and had a portion of sea salt, whereas this of mine has not any. I have some by me that I distill’d the 22d. July 1790, and is now clean and sweet without any Settlement in it. There is some gone forward to Europe, doubt not but it will meet with approbation, there, and as soon as I receive any Accounts from thence, I shall let Mr. Bourn know, and must desire you’ll be so kind as not to make any report on my memorial, untill I have the answer from Europe, but I remain with much esteem, and have the honor to Subscribe Myself your Honors most hble servt.

Jacob Isaacks



P.S. Please to take notice that I exceed my Memorial in taking off much more fresh Water then I mention’d in the said Memorial therein I say 8 parts out of 10, whereas I took 11 out of 12, and on the second tryall 23 fresh out of 24 salt.

